Local option was adopted in Madison County in 1904, which made the sale of intoxicating liquor in said county unlawful.
By a vote of the entire state on August 24, 1935, Art. 16, Sec. 20 of the Constitution was amended in such way as recognized the former local option status in said county, in the following language:
"In all counties * * * wherein the sale of intoxicating liquors had been prohibited by local option elections held under the laws of the State of Texas, and in force at the time of the taking effect of Section 20, Article 16 of the Constitution of Texas, it shall continue to be unlawful to manufacture, sell, barter or exchange, in any such county * * * any spirituous, vinous or malt liquors or medicated bitters capable of producing intoxication, or any other intoxicants whatsoever for beverage purposes, * * *"
Appellant now makes the contention in his motion for rehearing that because the Constitutional amendment only makes the manufacture, sale, barter and exchange of intoxicating liquor unlawful in said former local option counties — the "possession for sale" not being mentioned — that the Act of the Legislature in making it an offense to possess intoxicating liquor for the purpose of sale was not authorized. As we understand it such was the precise question presented in Reeves v. State, 88 Tex.Crim. Rep., 227 S.W. 668. In *Page 155 
the opinion in said case we disposed of the contention by saying:
"Amended section 20, supra, prohibits in terms the manufacture, sale, barter, and exchange of intoxicants in this state except for certain purposes, and authorizes the Legislature to enact laws to enforce said section. No argument is needed to make it clear that a law forbidding the transporting, receiving, or possessing of intoxicating liquor would be in aid and in furtherance of, and make more effective the prohibition of, the illegal sale and manufacture of such liquor; likewise, that a law forbidding the sale of beverages containing any alcoholic content would have the same tendency. With transportation, possession, and delivery made illegal, the manufacture and sale illegally of such liquors would be hindered and made more difficult."
See, also, Banks v. State, 88 Tex.Crim. Rep.,227 S.W. 670.
Appellant's motion for rehearing is overruled.
Overruled.